Case 2:20-cv-02418-DFM Document 24 Filed 03/04/21 Page 1 of 10 Page ID #:1120




                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



 IRMA S.,                                  Case No. CV 20-02418-DFM

          Plaintiff,                       MEMORANDUM OPINION AND
                                           ORDER
             v.

 ANDREW M. SAUL,
 Commissioner of Social Security,

          Defendant.



                                INTRODUCTION
      Irma S. (“Plaintiff”) filed an application for Supplemental Security
Income and Disability Insurance Benefits in February 2016, alleging disability
beginning January 6, 2015. See Dkt. 16, Administrative Record (“AR”) 228,
234.1 After being denied by initial determination, Plaintiff received two
hearings before an Administrative Law Judge (“ALJ”) in July and October
2018. See AR 34-72.

      1
       The Court partially redacts Plaintiff’s name in compliance with Federal
Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the
Committee on Court Administration and Case Management of the Judicial
Conference of the United States.

      Additionally, all citations to the AR are to the record pagination. All
other docket citations are to the CM/ECF pagination.
Case 2:20-cv-02418-DFM Document 24 Filed 03/04/21 Page 2 of 10 Page ID #:1121




      The ALJ issued an unfavorable decision on January 10, 2019. See AR
13-33. The ALJ followed the five-step sequential evaluation process for
determining whether an individual is disabled. At step one, the ALJ found that
Plaintiff had not engaged in substantial gainful activity since the alleged onset
date. See AR 22. At step two, the ALJ determined that Plaintiff had the severe
impairments of lumbar spine degenerative disc disease and a fractured sternum
that has been stabilized by surgery. See id. At step three, the ALJ determined
that Plaintiff did not have an impairment or combination of impairments that
met or medically equaled one of the listed impairments in 20 C.F.R. Part 404,
Subpart P, Appendix 1. See AR 24.
      Before reaching step four, the ALJ determined that Plaintiff had the
residual functional capacity to perform light work with some additional
limitations. See id. At step four, the ALJ found that Plaintiff was able to
perform her past relevant work as a jewelry salesperson. See AR 27.
Accordingly, the ALJ denied benefits. See AR 28.
      The Appeals Council denied review of the ALJ’s decision, which
became the final decision of the Commissioner. See id. at 1-5. This action
followed. See Dkt. 1.
                               LEGAL STANDARD
      A district court will set aside a denial of Social Security benefits “only if
the ALJ’s decision was not supported by substantial evidence in the record as a
whole or if the ALJ applied the wrong legal standard.” Molina v. Astrue, 674
F.3d 1104, 1110 (9th Cir. 2012). “Substantial evidence means more than a
mere scintilla but less than a preponderance; it is such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.” Andrews
v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
                                   DISCUSSION
      The parties dispute two main issues: (1) whether the ALJ erred in


                                         2
Case 2:20-cv-02418-DFM Document 24 Filed 03/04/21 Page 3 of 10 Page ID #:1122




discounting the opinion of Plaintiff’s treating orthopedist; and (2) whether the
ALJ erred in discounting Plaintiff’s subjective symptom testimony. See Dkt.
23, Joint Submission (“JS”) at 3.
      Treating Physician’s Opinion
      Three types of physicians may offer opinions in Social Security cases:
those who treated the plaintiff, those who examined but did not treat the
plaintiff, and those who did neither. See 20 C.F.R. § 416.927(c). A treating
physician’s opinion is generally entitled to more weight than an examining
physician’s opinion, which is generally entitled to more weight than a
nonexamining physician’s. See Ghanim v. Colvin, 763 F.3d 1154, 1160 (9th
Cir. 2014). Where a treating or examining physician’s opinion is
uncontradicted by another doctor, the ALJ may only reject it for “clear and
convincing reasons.” Carmickle v. Comm’r of SSA, 533 F.3d 1155, 1164 (9th
Cir. 2008) (quoting Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995) (as
amended)). However, where such an opinion is contradicted, the ALJ may
reject it for “specific and legitimate reasons that are supported by substantial
evidence in the record.” Id. (quoting Lester, 81 F.3d at 830). The weight
accorded to a physician’s opinion depends on whether it is consistent with the
record and accompanied by adequate explanation, the nature and extent of the
treatment relationship, and the doctor’s specialty, among other factors. See 20
C.F.R. § 416.927(c). The Court must consider the ALJ’s decision in the
context of “the entire record as a whole.” Ryan v. Comm’r of Soc. Sec., 528
F.3d 1194, 1198 (2008) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880,
882 (9th Cir. 2006)). If the “‘evidence is susceptible to more than one rational
interpretation,’ the ALJ’s decision should be upheld.” Id. (quoting Burch v.
Barnhart, 400 F.3d 676, 679 (9th Cir. 2005)). “The ALJ can meet this burden
by setting out a detailed and thorough summary of the facts and conflicting
clinical evidence, stating [her] interpretation thereof, and making findings.”


                                         3
Case 2:20-cv-02418-DFM Document 24 Filed 03/04/21 Page 4 of 10 Page ID #:1123




Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (quoting
Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)) (alteration in
original).
      Dr. Shane Pak began treating Plaintiff in October 2014. See AR 482-84.
On three occasions in 2016 he opined that Plaintiff was “unable to work in any
capacity.” AR 487, 527, 551. He also completed medical source statements in
September and October 2018. In September 2018, Dr. Pak listed as his clinical
findings “arthrodesis” and “degeneration of lumbosacral intervertebral disc.”
AR 917. Dr. Pak stated that he saw Plaintiff monthly, for 10 to 20 minutes per
visit. See id. He noted that Plaintiff presented with pain of five out of ten in her
hips and legs, mostly on her left side. See id. He prescribed Plaintiff meloxicam
and gabapentin, which causes side effects of “numbness in head, fatigue,
dizziness.” Id.
      Dr. Pak estimated Plaintiff’s functional limitations in a competitive work
environment. AR 918. She could sit for only 15 minutes at a time before
needing to get up, and she could stand for only 15 minutes at a time before
needing to sit or walk around. See id. In an 8-hour workday, she could sit for a
total of less than 2 hours, and she could stand or walk for a total of less than 2
hours too. See id. Dr. Pak opined that she needed to work in a job that allows
her to shift positions at will, take a 4-minute walk every 15 minutes, and take
ten different 10-minute breaks in an 8-hour day. See id. He noted that
Plaintiff’s symptoms of “muscle weakness,” “chronic fatigue,”
“pain/paresthesias, numbness,” and “adverse effects of medication” caused
the need for breaks. See id. Dr. Pak opined that Plaintiff could rarely lift
anything weighing less than 10 pounds, and never anything 10 pounds or
more. See AR 919. On postural activities, Dr. Pak opined that Plaintiff could
never twist, stoop, crouch, squat, or climb ladders, but she could climb stairs,
albeit rarely. See id. He opined Plaintiff would be “off task” for “25% or more”


                                         4
Case 2:20-cv-02418-DFM Document 24 Filed 03/04/21 Page 5 of 10 Page ID #:1124




of a workday. Id. He thought that Plaintiff was capable of high stress work. See
id. Dr. Pak also opined that Plaintiff would have good and bad days and
would be absent from work more than four days per month. See AR 920.
      In October 2018, Dr. Pak noted a prognosis of “cervical radiculopathy.”
AR 921. He noted Plaintiff’s pain was now seven out of ten in both shoulders,
with pain of eight or nine out of ten in both knees and ankles. See id. The rest
of the October 2018 statement is consistent with the one he made the previous
month, except now he stated that Plaintiff was incapable of even “low stress”
work. See AR 921-21.
      The ALJ gave Dr. Pak’s opinions “little weight.” AR 26. The ALJ found
that Dr. Pak’s opinions were inconsistent with Plaintiff’s normal range of
motion, her normal strength, and her doctor’s assessment that she could return
to work. See id.
      The record does not support the ALJ’s findings that Plaintiff had a
normal range of motion and normal strength in her back. The ALJ cites an
August 2017 treatment note as a basis for finding that Plaintiff had a “full
range of motion,” but that treatment note reflects a “[f]ull [range of motion]
with pain.” AR 962 (emphasis added). Similarly, other treatment notes cited
by the ALJ reveal a decreased range of motion in Plaintiff’s lower back due to
pain. See AR 1001, 1011, 1020. Meanwhile, the ALJ ignored other records
that reflected a decreased range of motion. See AR 639 (describing physical
therapy plan to increase muscle strength and improve range of motion), 640
(same), 655 (noting decreased range of motion in lumbosacral spine), 850-51
(noting decreased range of motion in cervical and lumbosacral spine).
Furthermore, although the ALJ states that normal range of motion and
strength are inconsistent with Dr. Pak’s opinion, she does not explain which
portions of his opinion would be cast into doubt.



                                        5
Case 2:20-cv-02418-DFM Document 24 Filed 03/04/21 Page 6 of 10 Page ID #:1125




      Nor does the record support the ALJ’s finding that Plaintiff’s doctor
assessed that Plaintiff could return to work, which the ALJ also offered as a
basis for discounting Plaintiff’s testimony about her limitations. See AR 26.
The ALJ did not accurately represent what Plaintiff’s doctor said. In early
2015, Plaintiff’s primary care doctor, Dr. Lina Dela Cruz, gave Plaintiff one
month off from work and stated that any further extension would be based on
a recommendation from an orthopedist. See AR 579. That is not an assessment
that Plaintiff could return to work.
      Accordingly, the ALJ did not provide specific and legitimate reasons
supported by substantial evidence for discounting the opinion of Dr. Pak,
Plaintiff’s treating orthopedist. Remand is warranted on this claim of error.
      Subjective Symptom Testimony
      At her second hearing, Plaintiff testified that she had to go through two
surgeries, one to drain a cyst from her heart and one on her back. See AR 40-
42. She testified that even after her back surgery, she remains in a lot of pain
and has trouble sleeping. See AR 42-43. Her back pain started after a car
accident 11 years ago. See AR 43. She testified that her shoulder was
reconstructed after the accident, and that she has had increasing pain in the
shoulder recently. See AR 45. She testified to limited range of motion in her
neck. See AR 46. Plaintiff has constant pain in her hips, and during the hearing
felt pain in her legs and knees. See AR 47. She also feels pain in her arms,
shoulder, and heels. See id. She wakes up with pain of five out of ten which
increases as the day goes on, ultimately reaching nine out of ten if she doesn’t
take any medication. See id. Activity makes her pain worse. See id.
      Since the surgery, Plaintiff described having less motivation and energy.
See AR 48. Plaintiff is unable to sit comfortably for more than 15 to 20
minutes at a time. See AR 50. She likewise cannot stand comfortably for more
than 20 minutes at a time. See id. When she cannot stand any longer, she has


                                         6
Case 2:20-cv-02418-DFM Document 24 Filed 03/04/21 Page 7 of 10 Page ID #:1126




to walk. See id. Under Dr. Pak’s recommendation, she cannot lift more than
15 pounds. See AR 51. Her medication makes her sleepy, tired, emotional, and
puts her in a bad mood. See id. She described being unable to do the laundry
without help. See AR 52. She also described being able to clean her cousin’s
house, a job which she can complete because she is able to stop and take
breaks to sit, stretch, or even sleep as needed. See AR 54. She described
needing two or three days to recover after cleaning her cousin’s house. See id.
      The ALJ must make two findings before finding the claimant’s pain or
symptom testimony not credible. “First, the ALJ must determine whether the
claimant has presented objective medical evidence of an underlying
impairment which could reasonably be expected to produce the pain or other
symptoms alleged.” Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)
(quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir.
2007))(internal quotation marks omitted). Second, if the claimant has
produced that evidence, and there is no evidence of malingering, “‘the ALJ
can reject the claimant’s testimony about the severity of her symptoms only by
offering specific, clear and convincing reasons for doing so.’” Id. at 1014-15
(quoting Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996)). “General
findings are insufficient; rather, the ALJ must identify what testimony is not
credible and what evidence undermines the claimant’s complaints.” Reddick v.
Chater, 157 F.3d 715, 722 (9th Cir. 1998) (quoting Lester v. Chater, 81 F.3d
821, 834 (9th Cir. 1995) (as amended)). If the ALJ’s subjective symptom
finding is supported by substantial evidence in the record, the reviewing court
“may not engage in second-guessing.” Thomas v. Barnhart, 278 F.3d 947, 959
(9th Cir. 2002).
      Here, the ALJ discounted Plaintiff’s testimony, finding that her “daily
activities are not entirely consistent with her allegations of disabling
symptoms.” AR 26. The ALJ cited the fact that Plaintiff “cares for her young


                                         7
Case 2:20-cv-02418-DFM Document 24 Filed 03/04/21 Page 8 of 10 Page ID #:1127




children, she drives, does household chores, and she cooks.” Id. She also cited
the fact that she cleaned her cousin’s house. See id. The ALJ noted her
physician’s refusal to continue to recommend that she not return to work in
February 2015. See id. Finally, the ALJ cited the fact that Plaintiff decided to
have an interpreter at the hearing, even though she completed a mental health
examination without one. See id.
      The Ninth Circuit has specified “two grounds for using daily activities to
form the basis of an adverse credibility determination”: (1) whether they
“contradict [the claimant’s] other testimony”; and (2) whether the claimant’s
daily activities meet “the threshold for transferable work skills.” Orn v. Astrue,
495 F.3d 625, 639 (9th Cir. 2007). Here, Plaintiff’s testimony and the other
record evidence about her daily activities did not contradict her hearing
testimony about her limitations. Plaintiff’s testimony about cleaning her
cousin’s house makes clear that she does so only because she can work at her
own pace and take frequent breaks while working, even sleeping if necessary.
See AR 54. She also described needing 2 or 3 days to recover afterwards. See
id. The ALJ also failed to demonstrate that Plaintiff’s limited daily activities
would be transferable to the workplace. “The Social Security Act does not
require that claimants be utterly incapacitated to be eligible for benefits,” and
“many home activities are not easily transferable to what may be the more
grueling environment of the workplace, where it might be impossible to
periodically rest or take medication.” Fair v. Bowen, 885 F.2d 597, 603 (9th
Cir. 1989); see also Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir. 2001)
(noting that “mere fact that a plaintiff has carried on certain daily activities,
such as grocery shopping, driving a car, or limited walking for exercise, does
not in any way detract from her credibility as to her overall disability”).
      Finally, it is at best unclear why the ALJ mentioned in a paragraph
about Plaintiff’s daily activities her use of an interpreter at the hearing. Using


                                          8
Case 2:20-cv-02418-DFM Document 24 Filed 03/04/21 Page 9 of 10 Page ID #:1128




an interpreter could not be a basis for saying her daily activities contradict her
other testimony. The ALJ might have supposed that Plaintiff was exaggerating
her language difficulty and so she must also have been exaggerating her
symptoms. But nothing in the record supports such a conclusion. And it would
not be inappropriate or unusual for a non-native English speaker like Plaintiff
to use an interpreter during a hearing, even if she had sufficient language skills
that would enable her to participate in a mental health examination in English.
      In sum, the ALJ did not offer specific, clear, and convincing reasons
supported by substantial evidence to justify discounting Plaintiff’s subjective
symptom testimony. Remand is accordingly warranted on this issue.
      Remand Is Warranted
      The choice whether to reverse and remand for further administrative
proceedings, or to reverse and simply award benefits, is within the discretion of
the district court. See Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir. 2000)
(holding that the district court’s decision whether to remand for further
proceedings or payment of benefits is discretionary and is subject to review for
abuse of discretion). A remand is appropriate where there are outstanding
issues that must be resolved before a determination of disability can be made
and it is not clear from the record that the ALJ would be required to find the
claimant disabled if all the evidence were properly evaluated. See Bunnell v.
Barnhart, 336 F.3d 1112, 1115-16 (9th Cir. 2003). Here, the Court finds that
remand is the appropriate remedy to allow the ALJ to reconsider the opinion
of Plaintiff’s treating orthopedist and Plaintiff’s subjective symptom testimony.
The ALJ may also conduct such other proceedings as are warranted.




                                         9
Case 2:20-cv-02418-DFM Document 24 Filed 03/04/21 Page 10 of 10 Page ID #:1129




                                 CONCLUSION
       The decision is the Social Security Commissioner is reversed and this
 case is remanded.
       IT IS SO ORDERED.


  Date: March 4, 2021                       ___________________________
                                            DOUGLAS F. McCORMICK
                                            United States Magistrate Judge




                                       10
